Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 1 of 21 PageID #:23955




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


CITY OF CHICAGO, a municipal corporation,

                Plaintiff,

        v.                                     Case No. 14-cv-04361

PURDUE PHARMA L.P.; et al.,                    Honorable Jorge L. Alonso

                Defendants.                    Magistrate Judge Young B. Kim



    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION CONCERNING
    PRODUCTION OF MEDICAL AND PHARMACEUTICAL CLAIMS DATA
     Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 2 of 21 PageID #:23956




                                                   TABLE OF CONTENTS

                                                                                                                                         Page

TABLE OF AUTHORITIES ...................................................................................................... II

INTRODUCTION......................................................................................................................... 1

BACKGROUND ........................................................................................................................... 2

ARGUMENT ................................................................................................................................. 5

I.        The City’s motion should be rejected because the discovery at issue is not only
          relevant but critical. .............................................................................................................5

          A.         The discovery at issue remains relevant to all of the City’s claims. ....................... 5

          B.         The discovery at issue is independently relevant to Defendants’ defenses. ........... 8

          C.         The discovery at issue is proportional to the needs of this case. .......................... 10

II.       The City cannot meet the stringent motion for reconsideration standard; nor
          should it be permitted to renege on its agreement to produce the broader set of
          claims data. ........................................................................................................................13

CONCLUSION ........................................................................................................................... 14




                                                                       i
  Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 3 of 21 PageID #:23957




                                                 TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

Cases

City of Chicago v. Purdue Pharma L.P.,
    211 F. Supp. 3d 1058 (N.D. Ill. 2016) .......................................................................................5

E.Z. by Braun v. U.S.,
   2020 WL 757890 (N.D. Ill. Feb. 14, 2020) .............................................................................13

In re Neurontin,
    712 F.3d 21 (1st Cir. 2013) ..................................................................................................9, 10

People v. ConAgra Grocery Prod. Co.,
   17 Cal. App. 5th 51 (Cal. Ct. App. 2017) ................................................................................10

Safrithis v. Wilkie,
    2020 WL 606787 (N.D. Ill. Feb. 7, 2020) ...............................................................................13

In re Schering Plough Corp. Intron/Temodar Consumer Class Action,
    2009 WL 2043604 (D.N.J. July 10, 2009), aff’d 678 F.3d 235 (3d Cir. 2012) .........................9

Sergeants Benevolent Ass’n Health & Welfare Fund v. State of Louisiana,
   806 F.3d 71 (2d Cir. 2015).........................................................................................................9

Sidney Hillman Health Ctr. of Rochester v. Abbott Laboratories,
   873 F.3d 574 (7th Cir. 2017) .....................................................................................................9

UFC Local 1776 v. Eli Lilly & Co.,
  620 F.3d 121 (2d Cir. 2010).......................................................................................................9

United States v. Life Care Centers of America, Inc.,
   2015 WL 10987029 (E.D. Tenn. Feb. 18, 2015) .....................................................................10

Rules

8 Fed. Prac. & Proc. Civ. § 2011 (3d ed.) ........................................................................................8

Fed. R. Civ. P. 26 .............................................................................................................................8

Fed. R. Civ. P. 26(b)(1)................................................................................................................2, 8




                                                                       ii
    Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 4 of 21 PageID #:23958




                                            INTRODUCTION

          The City moves the Court for reconsideration of its August 2017 Order requiring Plaintiff

to produce some of the most critical discovery in this case: identification of the prescriptions that

Plaintiff claims were written in reliance on each Defendant’s alleged misrepresentations and that

Plaintiff claims led to the harms for which the City seeks to recover. In addition, the City seeks to

renege on the City’s agreement to produce claims data reflecting a larger set of prescriptions it

reimbursed as well as the medical history of the individuals who received them.

          The City’s motion thus aims to deprive Defendants of highly relevant discovery into

whether prescribing decisions were the result of any alleged unlawful conduct by Defendants—as

opposed to the result of numerous other factors, such as those inherent to the patient or the doctor’s

exercise of his/her independent medical judgment based on his/her medical education and

experience. For example, Defendants need to know what prescriptions were allegedly written as

a result of their conduct so that they can test that contention by examining the City’s claims data

to see what conditions led to each prescription and whether the prescriber who wrote that

prescription had ever received each Defendant’s marketing. This is a matter of basic due process.

          The operative, as-amended Complaint confirms that this discovery remains highly relevant

to the City’s claims. For example, as the City’s brief acknowledges, 1 Count IV (Cost Recovery

under MCC § 1-20-020) requires proof of causation. The City’s central causation theory is that

Defendants’ marketing caused prescribers to write opioid prescriptions that should not have been

written, which later led to the City’s incurring costs. E.g., Dkt. 727, Corrected Fifth Am. Compl.

(“5AC”) at ¶¶ 12, 18. For example, the City alleges that Defendants’ conduct “change[d] the

institutional and public perception” of opioids, and that “[a]s a result, Chicago doctors began


1
    E.g., Dkt. No. 723, Pl.’s Memo. in Support of Motion for Protective Order (“Mot.”) at 2, 8, 11, 15.
 Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 5 of 21 PageID #:23959




prescribing opioids long-term to treat chronic pain.” Id. at ¶ 811. “But for the misleading

information disseminated by Defendants,” the City alleges, “doctors would not, in most instances,

have prescribed opioids in the volumes, doses, and durations they did.” Id. at ¶ 812. Putting aside

for now whether those allegations suffice to plead causation, the particular prescriptions those

doctors wrote, why they wrote them, and whether and how those prescriptions caused harm to the

City is not only relevant but essential.

       The discovery at issue is likewise relevant to Defendants’ defenses. This independently

sufficient basis to deny the City’s motion is confirmed by Rule 26(b)(1), which permits discovery

into matters relevant to “any party’s claims or defense.” (emphasis added) No matter how the

City tries to meet its burden to prove causation—whether by “aggregate proof” or otherwise—

Defendants are entitled to the discovery they need to disprove the City’s theories. The information

this Court previously ordered the City to provide will allow Defendants to examine, for example,

whether a doctor ever received any marketing from any Defendant, whether any marketing by any

Defendant changed a doctor’s prescribing, whether the City continues to reimburse opioid

prescriptions for diagnoses it claims are medically unnecessary, and whether prescriptions of

Defendant’s medications resulted in harm to the City. The information is thus highly relevant.

       Defendants therefore respectfully request that the Court (i) deny the motion for

reconsideration of the August 2017 Order; and (ii) order the City to promptly produce all claims

data in its possession, custody or control, as previously agreed.

                                           BACKGROUND

       On July 19, 2017, Defendants moved to compel the City to answer interrogatories and

requests for production seeking identification of allegedly wrongful prescriptions, along with other

related information. See Dkt. 588. The Court granted Defendants’ motion on August 21, 2017.

See Dkt. 604. Specifically, the August 2017 Order required the City to respond to Defendants’


                                                 2
    Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 6 of 21 PageID #:23960




interrogatories and RFPs “seeking identification of the following after the close of party written

discovery and third-party (except health care providers and patients) written discovery”:

          (1) “the prescription claims submitted to and paid for by Plaintiff that it asserts were

          medically unnecessary and to whom they were written”;

          (2) “the physicians or health care providers who wrote the prescriptions Plaintiff alleges to

          have been ‘medically unnecessary’”; and

          (3) “Plaintiff’s basis for identifying the prescription claims to be ‘medically

          unnecessary.’” 2

          Separately, the City agreed to provide all of its claims data in its possession, custody or

control—not just the prescriptions that were allegedly medically unnecessary. E.g., Dkt. 723-4,

9/13/2017 E. Smith Letter to Defendants at 1 (representing that the City would “collect claims data

from its workers’ compensation division and PPO prescription drug data from its employee

benefits division”); Dkt. 723-5, 9/26/2017 M. Bailey Letter at 1 (noting that Defendants

“understand that the City is planning to produce data relating to medical or prescription opioid

claims submitted under the City’s health plans,” a statement the City never challenged). The City’s

lawyers made this representation to the Court at hearings in May 2017 3 and August 2017. 4 Indeed,

the City’s brief here acknowledges this agreement, stating that “[t]he City agreed to produce all



2
    Id.
3
  E.g., Ex. 1, Dkt. 588-2, 5/8/2017 Hearing Tr. at 25:19-25 (the City’s lawyer stating that she “would also
remind defendants that here the City has agreed to provide all of its claims data”); id. at 26:23-24 (“We’re
providing all of the City’s claims for opioids.”).
4
  E.g., Ex. 2, 8/21/2017 Hearing Tr. at 49:11-19 (referring to the “claims database that we will be providing
to defendants, which will have medical diagnoses” and that would “have all of the coding that will let
defendants do their own analysis”); id. at 75:23-25 (“So defendants, in the meantime, can have the entire
database to do all of the testing and investigating with doctors and others that they wish to do.”); id. at
59:24-60:8 (the City’s lawyer’s “hope” was that the City was “weeks away from pulling the trigger” on
producing this data).


                                                     3
 Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 7 of 21 PageID #:23961




claims submitted under its medical plans from January 1, 2005, and all claims submitted under its

workers’ compensation plans from January 1, 2008.” Mot. at 5 (emphasis added).

       But before the City complied with the August 2017 Order or honored its agreement to

produce the full set of claims data, the Court stayed this case pending decision on transfer by the

Judicial Panel on Multidistrict Litigation. See Dkt. 659, 11/16/2017 Order. In December 2017,

the case was transferred into the MDL. Dkt. 664. The City produced no discovery between then

and when the case was remanded to this Court in December 2019.

       Once remanded, the City moved to amend its Complaint for a fifth time (Dkt. 670), which

the Court granted in part and denied in part on February 18, 2020 (Dkt. 713). The result was the

Corrected Fifth Amended Complaint, filed on February 19, 2020. The Corrected Fifth Amended

Complaint drops several claims. Dkt. 717-3 (redline showing changes). Critically, however, it

continues to press claims that require proof of causation, as explained below. See 5AC at

¶¶ 904-943. The City’s Fifth Amended Complaint also continues to put its claims data squarely

at issue. For example, the City still alleges that its “workers’ compensation program and health

benefit plans have expended approximately $2.4 million on addiction treatment services from

May 2013 to May 2015” and that “claims data indicate that non-retirees covered by the City’s

health plans had 835 days of inpatient therapy between May 2013 and May 2015.” 5AC at ¶ 882

(emphasis added).

       Despite relying on this data in its own Fifth Amended Complaint and asserting claims that

require proof of causation, and despite failing to mention (much less meet) the motion for

reconsideration standard, the City filed this motion on February 26, 2020.




                                                4
     Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 8 of 21 PageID #:23962




                                             ARGUMENT

I.       The City’s motion should be rejected because the discovery at issue is not only
         relevant but critical.

         A.     The discovery at issue remains relevant to all of the City’s claims.

         The City attempts to justify its refusal to comply with the ordered identification of allegedly

“medically unnecessary” prescriptions and the agreed production of the broader set of claims data

by arguing that they are “irrelevant to the City’s streamlined claims” in its Fifth Amended

Complaint. E.g., Mot. at 10-12. But, while Defendants dispute that the City can plead (much less

prove) causation, this discovery remains highly relevant to the claims asserted. Causation is an

element of several of the City’s causes of action and is central to Plaintiff’s allegations. For

example, Count Four under MCC § 1-20-020 expressly requires plaintiffs to prove causation,

cabining liability to those “who cause[] the city or its agents to incur costs.” MCC § 1-20-020

(emphasis added); City of Chicago v. Purdue Pharma L.P., 211 F. Supp. 3d 1058, 1076-1081

(N.D. Ill. 2016) (dismissing this count without prejudice for failure to adequately allege causation).

And the City’s motion repeatedly acknowledges that causation is an essential element of this

claim. 5 Causation is also pertinent to Count Two, under MCC § 2-25-090, because the Court

already has held that “[i]n order to state a claim for unfair practices, plaintiff must allege that the

practice (1) offends public policy; (2) is immoral, unethical, oppressive, or unscrupulous; or (3)

causes substantial injury to consumers.” City of Chicago v. Purdue Pharma L.P., 211 F. Supp. 3d

at 1074 (emphasis added). The operative Complaint continues to rely on this third prong, alleging




5
  E.g., Mot. at 2 (acknowledging that Count IV contends that Defendants’ conduct “resulted in the City
expending significant costs”) (emphasis added); id. at 8 (“Count IV of the Fifth Amended Complaint
requires only that the City demonstrate that Defendants’ unlawful conduct caused the City to incur expenses
‘reasonably related’ to their conduct.”) (emphasis added); id. at 11 (same); id. at 15 (same).


                                                    5
 Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 9 of 21 PageID #:23963




that Defendants violated this statute by “engaging in unfair acts or practices” that “have resulted

in substantial injury to Chicago consumers.” 5AC at ¶ 918.

       Any conceivable causal chain between each Defendant’s alleged misconduct and the City’s

alleged harms would include—among several other links—precisely what Defendants seek:

medically unnecessary prescriptions written by a doctor in reliance on alleged wrongdoing. As

the Court put it and as the City’s lawyer acknowledged during the August 2017 hearing, the City’s

fundamental allegation is that Defendants “misrepresented their drugs to the medical providers,

medical providers relied on those misrepresentations and then caused the prescription drugs to be

provided to the patients and then billed ultimately to the City of Chicago.” Ex. 2, 8/21/2017

Hearing Tr. at 38:1-11. That remains true in the Fifth Amended Complaint: While the City no

longer seeks to recover for specific prescriptions it reimbursed but rather for various “costs

attendant to the epidemic of opioid use and abuse in the City”—such as the provision of addiction

and emergency services (5AC at ¶ 943) —the core of the City’s purported causal chain remains:

alleged misrepresentations to prescribers, reliance on those alleged misrepresentations, medically

unnecessary prescriptions resulting from that reliance, and then harm to the City resulting from

those prescriptions. Depriving Defendants of the discovery necessary to examine and challenge

the steps in that chain involving prescriptions would be unjust and violate principles of due process.

       Beyond causation, this discovery is relevant to other elements of the City’s claims. Most

notably, all four of Plaintiff’s claims rely on alleged misrepresentations. See MCC § 2-25-090

(Consumer     Fraud,   Unfair    Competition    or    Deceptive   Practices);   MCC      § 4-276-470

(Misrepresentations in Connection with Sale or Advertisement of Merchandise); MCC § 1-20-020

(Recovery of Costs). Chief among those alleged misrepresentations is the conclusory assertion

that Defendants promoted opioid pain medications for uses of which the City now purports to




                                                  6
 Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 10 of 21 PageID #:23964




disapprove—most notably, chronic non-cancer pain. E.g., 5AC at ¶ 10. That the City continues

to permit the reimbursement as medically necessary of prescriptions for the very types of diagnoses

it claims for litigation purposes are inappropriate is powerful evidence that Defendants’ alleged

representations were not false. Similarly, whether opioid medications are appropriate for these

uses can be explored by examining individual prescriptions to see why doctors prescribe opioids

in exactly those circumstances.

       Other courts in ongoing opioid litigation have recognized the relevance and import of this

discovery—even where the claims at issue did not involve a request for reimbursement of specific

prescriptions. For example, in a case brought by Motley Rice lawyers on behalf of “the People of

the State of California,” the plaintiff refused to identify inappropriate prescriptions. The California

court rejected the plaintiff’ argument and ordered the identification of and information about

allegedly inappropriate prescriptions:

               Plaintiff alleges that Defendants misrepresent their opiate products,
               with at least one effect of causing treating physicians to prescribe,
               and patients to desire, opiate-based pain medication. Plaintiff
               further alleges that this is but one route by which Defendants have
               created an overall public health emergency that has ripened into an
               actionable public nuisance. Without passing any kind of factual
               judgment on the merits of Plaintiff’s case—indeed, taking that case
               as alleged quite seriously and at face value—it seems undeniable
               that Defendants should be able to test the premise at a key hinge
               point: The circumstances under which individuals are actually
               prescribed, received, and begin to take opiates.

Ex. 3, People of the State of California v. Purdue Pharma L.P. et al., No. 30-2014-00725287,

Report and Recommendation No. 1 at 7 (emphasis added). Further, in adopting the discovery

referee’s Report and Recommendation, the California trial court judge held that “Plaintiff’s

assertion that it intends to use aggregate-level data to show causation does not foreclose each

Defendant’s right to discovery on causation.” Ex. 4, 4/11/2019 Minute Order at 2.




                                                  7
 Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 11 of 21 PageID #:23965




       Ignoring that decision, the City relies heavily on the option the MDL court afforded the

plaintiffs in the Track One Cases to elect to proceed solely on an aggregate proof theory instead

of identifying allegedly inappropriate prescriptions and allegedly harmed individuals. E.g., Mot.

at 3, 5-6. As an initial matter, Plaintiff ignores the critical point that the MDL court ordered the

Track One Plaintiffs to produce all claims data in their possession, custody or control—regardless

of whether plaintiffs there disavowed aggregate proof. Mot. at 6-7; e.g., e.g., Ex. 5, Dkt. No. 1147,

Order, No. 1:17-MD-2804, at ¶ 2 (“[T]he Track one plaintiffs will produce all opioid-related

claims data not implicated by [a particular privacy statute] with individual-identifying

information” and “all claims data that is implicated by [that statute] de-identified as to individual

information.”).

       It is not enough for the City to “commit to proceed solely by aggregate proof on its existing

claims.” Mot. at 3. No matter how Plaintiff attempts to prove its claims, Defendants are entitled

to the discovery necessary to rebut them, as explained below. If anything, the City’s representation

that it will rely solely on aggregate proof makes this discovery more relevant. The City’s proffered

experts’ “aggregate proof” model is likely to be engineered such that it says there were numerous

prescriptions written as a result of Defendants’ conduct. Whether the City can identify even one

medically unnecessary prescription that can be linked to each Defendant’s alleged misconduct is

highly relevant to the reliability of such a model. If there are such prescriptions, the City must

identify them, and the Defendants must have the opportunity to examine them in discovery.

       B.         The discovery at issue is independently relevant to Defendants’ defenses.

       Under Rule 26, Defendants are entitled to discovery relevant to either a party’s affirmative

claim or any party’s “defense.” Fed. R. Civ. P. 26(b)(1); see also 8 Fed. Prac. & Proc. Civ. § 2011

(3d ed.) (“[A] party is entitled to seek discovery on its theory of the facts and the law, and is not

limited in discovery by the opponent’s theory.”). No matter how the City chooses to attempt to


                                                 8
    Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 12 of 21 PageID #:23966




prove its claims, discovery rebutting those claims is discoverable. While a lack of any evidence

sustaining the causal chain is fatal to the City’s case, the corollary is equally true: The requested

discovery, and other evidence to which it may lead, can disprove causation and the other elements

of the City’s claims. Indeed, in the California case described above where the plaintiff is not

seeking reimbursement for specific medically unnecessary prescriptions, the court has repeatedly

recognized this too in ordering prescription-level discovery. E.g., Ex. 6, People of the State of

California v. Purdue Pharma L.P. et al., No. 30-2014-00725287, Report & Recommendation No.

12 at 9 (holding from discovery referee adopted by trial court judge) (“Indeed, for purposes of

discovery, it is of no matter how Plaintiff intends to prove its case at trial. Defendant is entitled to

discover facts relevant to its defense.”).

         None of the City’s cited cases holds otherwise. In re Neurontin proves Defendants’ point.

While the Neurontin plaintiffs relied on aggregate proof, the defendants in that case had access to

individualized discovery and presented it to the jury as part of their defense. See, e.g., 712 F.3d

21, 45 (1st Cir. 2013). Although the First Circuit considered aggregate proof to be sufficient under

certain circumstances to establish causation (which is at odds with Seventh Circuit case law), it

did so only where the jury heard and rejected precisely the type of discovery Defendants in this

case have requested. Id. at 45–47. Although most courts have ruled that aggregate proof is not

sufficient even under the narrow circumstances permitted by In re Neurontin, 6 this Court need not

decide that larger issue at this juncture. It is sufficient for now to recognize that Defendants are

entitled to individualized discovery necessary to rebut any aggregate proof analyses as well as to




6
 E.g., Sidney Hillman Health Ctr. of Rochester v. Abbott Laboratories, 873 F.3d 574 (7th Cir. 2017); UFC
Local 1776 v. Eli Lilly & Co., 620 F.3d 121 (2d Cir. 2010); Sergeants Benevolent Ass’n Health & Welfare
Fund v. State of Louisiana, 806 F.3d 71 (2d Cir. 2015); In re Schering Plough Corp. Intron/Temodar
Consumer Class Action, 2009 WL 2043604 (D.N.J. July 10, 2009), aff’d 678 F.3d 235 (3d Cir. 2012).


                                                   9
 Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 13 of 21 PageID #:23967




test whether aggregate proof is sufficient here at all. Even if aggregate proof were ultimately found

to be admissible, the jury and this Court will then be responsible for “weighing the individual

testimony . . . against the aggregate evidence” after it has been received and presented. Id. at 45–

46. Simply put, on this discovery issue, In re Neurontin weighs in favor of Defendants.

       Similarly misplaced is the City’s reliance on People v. ConAgra Grocery Prod. Co., 17

Cal. App. 5th 51 (Cal. Ct. App. 2017). Mot. at 9, 14. ConAgra also makes Defendants’ point.

There, defendants were provided individualized discovery, including a database that “collect[ed]

all of the data from children who happen to be tested for lead in California” (17 Cal.App.5th at

152) and lead poisoning “case files” (id. at 157).

       Finally, the circumstances in United States v. Life Care Centers of America, Inc. were

markedly different than those here. Mot. at 9, 14 (citing 2015 WL 10987029 (E.D. Tenn. Feb. 18,

2015)). Most critically, the plaintiff in Life Care had “already provided” the defendant with

underlying claims data (see 2015 WL 10987029 at *3)—unlike here, where not only has the City

failed to provide this discovery but as part of this same motion is seeking the Court’s permission

to break its promise to do so. Indeed, the Court already considered this case in rendering the

August 2017 Order, as Plaintiff’s lawyers repeatedly brought it to the Court’s attention. E.g.,

Ex. 1, 5/8/2017 Hearing Tr. at 9:20-10:24, 27:17-28:1 (“And, again, I would return the Court to

Life Care.”). The City fails to explain why the Court should now credit an unpublished 2015

decision from the Eastern District of Tennessee over this Court’s own August 2017 Order.

       C.      The discovery at issue is proportional to the needs of this case.

       The City’s argument that this discovery is not proportional (see Mot. at 12-13) is also belied

by its own allegations.     The Fifth Amended Complaint relies upon conclusory group-pled

allegations that Defendants caused the “deadliest drug crisis in American history” and that “[b]ut

for the misleading information disseminated by Defendants, doctors would not, in most instances,


                                                 10
 Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 14 of 21 PageID #:23968




have prescribed opioids in the volumes, doses, and durations they did.” 5AC at ¶¶ 28, 812. This,

in turn, allegedly caused the City to incur what the City will likely claim is hundreds of millions,

if not billions, of dollars in costs in a wide variety of areas. Id. at ¶ 943. To be clear, these

conclusory assertions and this extenuated, tortured causal chain are fictions. But now that the City

has made them, this Court should not credit the City’s argument that the very discovery needed to

rebut them is somehow too burdensome.

       This is among the most fundamental discovery from Defendants’ perspective. It is

necessary for Defendants to test the City’s sweeping allegations by examining the actual

prescriptions in the City’s attenuated causal chain and assessing the City’s allegations that those

prescriptions (i) should not have been written and (ii) were written because doctors were deceived

by Defendants. Claims data includes information about the doctors who wrote the prescriptions

and the medical diagnoses (in the form of codes) that the doctors considered in writing the

prescriptions. For any given prescription, claims data can be used to assess, among other important

issues, whether the doctor who wrote the prescription actually received marketing materials from

a given Defendant, whether he or she did so before writing a given prescription, and even whether

the diagnosis that prompted the prescription was a type that even Plaintiff admits is appropriate,

such as cancer pain, or that the City continues to reimburse as medically necessary.

       In addition, the claims data the City previously agreed to provide can be used to analyze

other relevant issues about opioid prescribing in Chicago, including:

           •   Whether prescribing patterns by the subset of physicians who were detailed by
               Defendants were affected by the detailing. For example, did those prescribers
               increase their opioid prescribing after being detailed? Did the types of opioid
               prescriptions they wrote change (i.e., did they suddenly start prescribing opioids for
               chronic non-cancer pain)? Or did, at most, they simply substitute a prescription for
               a Defendant opioid for a prescription of a non-Defendant’s opioid they would have
               written otherwise?




                                                11
 Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 15 of 21 PageID #:23969




           •   Whether the types of opioid prescriptions written in Chicago changed from those
               for situations in which the City and their experts must admit were not problematic
               (e.g., prescriptions for end-of-life or cancer pain) to those that they claim for
               litigation purposes were inappropriate (e.g., prescriptions for chronic non-cancer
               pain or at higher dosages).

           •   Whether the City continues to reimburse opioid prescriptions for diagnoses that it
               claims in this litigation are inappropriate.

           •   Whether there were any patients who were prescribed Defendant’s opioids and who
               later received diagnoses for opioid use disorder, and if so what the data shows about
               other prescriptions received by those patients and possible alternative reasons for
               the opioid use disorder diagnosis.

           •   Whether the rate of opioid use disorder diagnoses is disproportionately higher for
               patients who were prescribed certain opioid medications as opposed to others.

       The City’s argument that “[o]nly one of the Defendants’ experts even cited the claims data

produced by the MDL Plaintiffs” omits material facts. See Mot. at 7. The MDL Track One

Plaintiffs did not produce claims data in a final, usable format until three months after the close of

fact discovery. While certain experts, including one of Allergan’s, used that claims data in their

initial reports, many others reserved rights to supplement once the full scope of data had been

produced and the lengthy, complicated process of analyzing it was complete. Before they could

complete the process, several Defendants settled the Track One cases. The issue the City

identifies—that Defendants’ experts were unable to make full use of this critical data because of

Plaintiffs’ delay in producing it—can be remedied here by requiring the City to promptly produce

all of this data now. Moreover, Plaintiff ignores that the court presiding over the New York opioid

litigation nearing trial ordered the production of claims data, and several Defendants relied on

plaintiff-produced claims data in their expert reports.

       Equally unavailing is the City’s contention that Defendants should obtain prescription

claims data only from third parties. E.g., Mot. at 8. First, only the City can disclose which

prescriptions the City alleges were medically inappropriate, and thus the August 2017 Order


                                                 12
 Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 16 of 21 PageID #:23970




cannot be fulfilled by third parties. As for the larger set of claims data, Defendants intend to also

seek such data from third-party insurers. But, in light of the City’s broad allegations positing that

Defendants are at the root of a public health crisis, Defendants are entitled to this type of discovery

from the City as well. The City has made no showing that its data would fully overlap with data

available from these third parties; indeed, this is unlikely given the complicated nature of this data.

II.     The City cannot meet the stringent motion for reconsideration standard; nor should
        it be permitted to renege on its agreement to produce the broader set of claims data.

        Although styled as a “motion for protective order,” the City’s motion seeks reconsideration

of a prior Order of the Court. E.g., Mot. at 3 (requesting that the Court “reform its August 21, 2017

order”). To succeed, the City therefore has the burden to present either “newly discovered

evidence” or “raise[] a manifest error of law.” E.Z. by Braun v. U.S., 2020 WL 757890, at *1, *3

(N.D. Ill. Feb. 14, 2020) (denying motion for reconsideration and noting that such motions “serve

a limited function” in the Seventh Circuit) (internal quotations omitted). As demonstrated above,

the City has failed to identify, much less satisfy, either of those potential bases for reconsideration.

See generally Mot.; see also Safrithis v. Wilkie, 2020 WL 606787, at *2 (N.D. Ill. Feb. 7, 2020)

(“Motions for reconsideration are disfavored, and rightly so.”)

        Nor should the City be permitted to renege on its agreement to produce the larger set of

claims data. As set out above, the City unequivocally agreed to produce this data independent of

the August 2017 Order. See supra at Background. Indeed, the City has already begun the process

of gathering this data. See, e.g., Mot. at 2 n.3. Further, nowhere in the City’s brief does it explain




                                                  13
    Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 17 of 21 PageID #:23971




why, whether or not the August 2017 Order stands, it should not be held to this agreement. 7 The

City should honor its commitment without delay.

                                            CONCLUSION

         For those reasons, Defendants respectfully request that this Court (i) deny the motion for

reconsideration of the August 2017 Order; and (ii) order the City to immediately produce all claims

data in its possession, custody or control, as it had previously agreed.




7
  Defendants suggest that the Court order the parties to immediately recommence negotiations over the
scope and form of this production. Defendants reserve all rights to seek additional relief, as necessary, if
the City does not produce all such data in its possession, custody or control in an appropriate form.


                                                    14
Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 18 of 21 PageID #:23972




Dated:   April 17, 2020                 Respectfully submitted,


                                        /s/ Karl Stampfl
                                        Donna Welch, P.C.
                                        Timothy W. Knapp
                                        Karl Stampfl
                                        KIRKLAND & ELLIS LLP
                                        300 North LaSalle, Chicago, IL 60654
                                        Telephone: (312) 862-2000
                                        Facsimile: (312) 862-2200
                                        donna.welch@kirkland.com
                                        tknapp@kirkland.com
                                        karl.stampfl@kirkland.com

                                        Jennifer G. Levy, P.C. (admitted pro hac vice)
                                        KIRKLAND & ELLIS LLP
                                        1301 Pennsylvania Ave., N.W.
                                        Washington, D.C. 20004
                                        Telephone: (202) 879-5000
                                        Facsimile: (202) 879-5200
                                        jlevy@kirkland.com

                                        Attorneys for Allergan plc (f/k/a Actavis plc)
                                        and Allergan Finance, LLC (Actavis, Inc.
                                        f/k/a Watson Pharmaceuticals, Inc.)

                                        /s/ Andrew J. O’Connor
                                        Andrew J. O’Connor (admitted pro hac vice)
                                        ROPES & GRAY LLP
                                        Prudential Tower
                                        800 Boylston St.
                                        Boston, MA 02199-3600
                                        (617) 235-4650
                                        andrew.oconnor@ropesgray.com

                                        Sarah M Kimmer
                                        ROPES & GRAY LLP
                                        191 North Wacker Drive
                                        Chicago, IL 60606
                                        Telephone: (312) 845-1244
                                        sarah.kimmer@ropesgray.com

                                        Attorneys for Mallinckrodt LLC and SpecGx
                                        LLC



                                      15
Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 19 of 21 PageID #:23973




                                        /s/ Charles C. Lifland
                                        Charles C. Lifland (admitted pro hac vice)
                                        Sabrina H. Strong (pro hac vice forthcoming)
                                        Esteban Rodriguez (admitted pro hac vice)
                                        O’MELVENY & MYERS LLP
                                        400 S. Hope Street
                                        Los Angeles, CA 90071
                                        Telephone: (213) 430-6000
                                        Facsimile: (213) 430-6407
                                        clifland@omm.com
                                        sstrong@omm.com
                                        esrodriguez@omm.com

                                        Amy R. Lucas (admitted pro hac vice)
                                        O’MELVENY & MYERS LLP
                                        1999 Avenue Of The Stars
                                        Los Angeles, CA 90067
                                        Telephone: (310) 246-6784
                                        Facsimile: (310) 246-6779
                                        alucas@omm.com

                                        Sherry A. Knutson (#6276306)
                                        TUCKER ELLIS LLP
                                        233 South Wacker Drive, Suite 6950
                                        Chicago, Illinois 60606
                                        Telephone: (312) 624-6300
                                        Facsimile: (312) 624-6309
                                        sherry.knutson@tuckerellis.com

                                        Attorneys for Defendants Janssen
                                        Pharmaceuticals, Inc., Johnson &
                                        Johnson, Janssen Pharmaceutica, Inc.
                                        n/k/a Janssen Pharmaceuticals, Inc., and
                                        Ortho-McNeil-Janssen Pharmaceuticals,
                                        Inc. n/k/a Janssen Pharmaceuticals, Inc.

                                        /s/ Tinos Diamantatos
                                        Tinos Diamantatos
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        77 West Wacker Drive
                                        Chicago, Illinois 60601
                                        (312)-324-1000
                                        Firm Id # 40417
                                        tinos.diamantatos@morganlewis.com




                                      16
Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 20 of 21 PageID #:23974




                                        Eric W. Sitarchuk
                                        Rebecca J. Hillyer
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        1701 Market St.
                                        Philadelphia, PA 19103-2921
                                        T: 215.963.5840
                                        eric.sitarchuk@morganlewis.com
                                        rebecca.hillyer@morganlewis.com

                                        Attorneys for Teva Pharmaceuticals, U.S.A.,
                                        Inc., Cephalon, Inc., Watson Laboratories,
                                        Inc., Actavis LLC, and Actavis Pharma, Inc.

                                        /s/ Jonathan L. Stern
                                        Jonathan L. Stern
                                        Joshua M. Davis
                                        Arnold & Porter Kaye Scholer LLP
                                        601 Massachusetts Ave. NW
                                        Washington, DC 20001
                                        Phone: 202-942-5000
                                        jonathan.stern@arnoldporter.com
                                        joshua.davis@arnoldporter.com

                                        Sean O. Morris
                                        Arnold & Porter Kaye Scholer LLP
                                        777 S. Figueroa St., Suite 4400
                                        Los Angeles, CA 90017
                                        Phone: 213-243-4000
                                        sean.morris@arnoldporter.com

                                        Attorneys for Endo Health Solutions Inc. and
                                        Endo Pharmaceuticals Inc.




                                      17
 Case: 1:14-cv-04361 Document #: 751 Filed: 04/17/20 Page 21 of 21 PageID #:23975




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 17th day of April, 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court CM/ECF Systems.


                                                 /s/ Karl Stampfl
                                                 Karl Stampfl
